UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7227


A. C. JACKSON,

                    Petitioner - Appellant,

             v.

MARK J. BOLSTER,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:19-cv-01349-TSE-JFA)


Submitted: April 29, 2021                                         Decided: May 11, 2021


Before GREGORY, Chief Judge, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A. C. Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      A.C. Jackson, a federal prisoner, appeals the district court’s order construing his 28

U.S.C. § 2241 petition as a successive 28 U.S.C. § 2255 motion and dismissing it on that

basis. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Jackson v. Bolster, No. 1:19-cv-01349-TSE-

JFA (E.D. Va. July 7, 2020). In addition, we deny as unnecessary Jackson’s motion for a

certificate of appealability and deny his motion to appoint counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                            2